Citation Nr: 1400644	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of osteochondroma of the right tibia.

2.  Entitlement to service connection for residuals of osteochondroma of the right tibia.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1969 and from November 1971 to August 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Virtual VA paperless claims processing system contains records of VA treatment from July 2009 to June 2013.  Some of those records are not associated with the paper VA claims file.  The Veterans Benefits Management System does not contain any documents pertaining to the Veteran's current appeal.

The Veteran provided testimony at a February 2010 RO hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

The issues of service connection for residuals of osteochondroma of the right tibia, a left knee disorder, and a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July1973rating decision, the RO denied the Veteran's claim for service connection for osteochondroma of the right tibia. The Veteran was notified of the decision and of his appellate rights in August 1973, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision. 

2.  The evidence received since the July 1973 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for osteochondroma of the right tibia and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW
1.  The July 1973 rating decision that denied the claim for service connection for osteochondroma of the right tibia is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).
 
2.  The evidence received subsequent to the July 1973 rating decision is new and material, and the claim for service connection for osteochondroma of the right tibia is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board has reopened the Veteran's claim for service connection for osteochondroma of the right tibia.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Initially, the Board observes that the Veteran's claim for service connection for osteochondroma of the right tibia was previously considered and denied by the RO in a rating decision dated in July 1973.  The Veteran was notified of that decision and of his appellate rights in a letter sent to him in August 1973, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision.  Therefore, the July 1973 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In January 2009, the Veteran submitted another application in which he requested that the claim for service connection for osteochondroma of the right tibia be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

As noted above, the RO previously denied the Veteran's claim for service connection for osteochondroma of the right tibia in a July 1973 rating decision.  In that decision, the RO noted that the Veteran underwent surgery for excision of osteochondroma of the right tibia.  However, it was also noted that the disorder had preexisted his military service and found that it was not aggravated to a degree greater than it normal progression in absence of trauma.

Since the July 1973 rating decision, the Veteran has provided a January 2009 written statement from J.B., M.D. (initials used to protect privacy) in which he indicated that he had reviewed the Veteran's service treatment records and current treatment records.  Dr. J.B. opined that it was at least as likely as not that the Veteran's condition of the right leg was related to his military service.  He explained that the Veteran had a history of a significant problem, which required excision of an osteochondroma when he was in the military.  He also noted that it apparently resulted in a subchondral defect in the proximal right tibia at that time and that the Veteran had experienced problems with it since that time.  In addition, Dr. J.B. related that the Veteran had a left leg length discrepancy and opined that the Veteran's time in the military certainly aggravated the condition of osteochondroma, which required surgical intervention.

The medical opinion of Dr. J.B. is evidence not previously of record that suggests that the Veteran's current disorder may be related to his military service.  Thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the previously denied claim.  However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for osteochondroma of the right tibia is reopened.


REMAND

It appears that there may be outstanding medical records that are pertinent to the Veteran's claimed osteochondroma of the right tibia, left knee disorder, and bilateral hip disorder.  The Veteran should also be provided a VA examination in connection with his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his osteochondroma of the right tibia, a left knee disorder, and a bilateral hip disorder. After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should be made for any outstanding VA treatment records. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his osteochondroma of the right tibia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran had two periods of active duty service from September 1969 to October 1969 and from November 1971 to August 1972.

The examiner should opine whether the Veteran's osteochondroma clearly and unmistakably existed prior to either period of active duty service.  If so, he should state whether the preexisting disorder worsened in severity during his military service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened. 

If the examiner determines that the Veteran's disorder did not preexist service, he or she should opine whether the disorder is related to his symptomatology in service or is otherwise causally or etiologically related to his military service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee and bilateral hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left knee and hip disorders.  For each diagnosis identified, the examiner should opine as to whether the disorder manifested in service or is otherwise causally or etiologically related thereto.  The examiner should also opine as to whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's osteochondroma of the right tibia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


